 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LIUDMYLA IEGOROVA,                            No. 2:19-cv-1514-KJM-KJN PS
12                       Plaintiff,                    ORDER
13             v.
14       VALENTIN SEREDA,
15                       Defendant.
16

17            On October 2, 2019, the magistrate judge filed findings and recommendations (ECF No.

18   3), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days.1 No objections were

20   filed.

21                   The court presumes that any findings of fact are correct. See Orand v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

24   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

25   /////

26   1
        Although it appears from the file that plaintiff’s copy of the findings and recommendations was
27   returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
     apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
28   at the record address of the party is fully effective.
                                                         1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          The court has reviewed the applicable legal standards and, good cause appearing,
 4   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 5   IT IS HEREBY ORDERED that:
 6          1. The findings and recommendations (ECF No. 3) are ADOPTED in full;
 7          2. The action is dismissed for lack of subject matter jurisdiction pursuant to the
 8              substantiality doctrine;
 9          3. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied as moot; and
10          4. The Clerk of the Court is ordered to CLOSE this case.
11   DATED: October 30, 2019.
12

13
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
